Name: Council Regulation (EEC) No 2226/79 of 9 October 1979 amending Regulation (EEC) No 2511/69 laying down special measures for improving the production and marketing of Community citrus fruit
 Type: Regulation
 Subject Matter: production;  economic policy;  plant product
 Date Published: nan

 No L 257/2 Official Journal of the European Communities 12. 10 . 79 COUNCIL REGULATION (EEC) No 2226/79 of 9 October 1979 amending Regulation (EEC) No 2511/69 laying down special measures for improving the production and marketing of Community citrus fruit THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment ( J ), Having regard to the opinion of the Economic and Social Committee (2 ), Whereas Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Commu ­ nity citrus fruit (3), as last amended by Regulation (EEC) No 1301 /79 (4), laid down a number of medium- and short-term measures to remedy the serious difficulties in disposing of oranges and manda ­ rins produced in the Community ; Whereas the progress of the medium-term measures justifies the conclusion that those aimed in particular at conversion to other varieties cannot for technical reasons be completed by the date laid down in Article 1 of Regulation (EEC) No 2511 /69 ; whereas the period during which those measures may be carried out should therefore be extended, HAS ADOPTED THIS REGULATION : Article 1 The introductory sentence in Article 1 ( 1 ) of Regula ­ tion (EEC) No 2511 /69 shall be replaced by the following : ' 1 . Aid shall be granted in accordance with the provisions of Article 5 for measures on which a start has been made up to 31 December 1983 and which have been carried out at the latest by 31 December 1986 within the framework of the plan referred to in Article 2, which are designed to Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 9 October 1979 . For the Council The President D. O'MALLEY (&gt;) OJ No C 140 , 5 . 6 . 1979, p. 132. (2 ) Opinion delivered on 27 and 28 June 1979 (not yet published in the Official Journal). (3 ) OJ No L 318 , 18 . 12. 1969, p. 1 . 4 OJ No L 162, 30 . 6 . 1979, p. 26 .